DETAILED ACTION

Allowable Subject Matter	
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-9 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a step of forming a transfer pattern on a dissociation layer of a transfer sheet including at least a porous layer on a support and the dissociation layer on the porous layer; a transferring step, the step being selected from a step of transferring the transfer pattern to a transfer-receiving body having an adhesive surface or a step of transferring the transfer pattern to a transfer-receiving body via an adhesive material; and a step of removing adhesion from the surface of the transfer-receiving body or from the adhesive material.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180319191 US-20180229528 US-20180117941 US-20170100953- US-20150036198- US-20140191431- US-8759951 US-20100118243 US-20090153639 US-20070059901 US-20060188721 US-20060131703 US-20060088698 US-20060068135 US-2005023964- US-6753050 US-20030203171 US-20030194523 US-20010046592 US-20010004556 US-5446012 US-5267755 US-5260256 US-20020006492 US-20030180447 US-20190333791.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848